[Not for Publication]
                United States Court of Appeals
                    For the First Circuit
                                         

No. 97-1239

                        UNITED STATES,

                          Appellee,

                              v.

                     ALFRED W. TRENKLER,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. Rya W. Zobel, U.S. District Judge]                                                              

                                         

                            Before

                     Selya, Circuit Judge,                                                     
                Coffin, Senior Circuit Judge,                                                        
                  and Stahl, Circuit Judge.                                                      

                                         

Morris  M. Goldings, with whom Amy J. Axelrod,  R. David Beck, and                                                                         
Mahoney, Hawkes & Goldings, LLP, were on brief for appellant.                                       
Kevin P.  McGrath, Assistant  United  States  Attorney, with  whom                             
Donald K. Stern, United States Attorney, was on brief for appellee.                       

                                         

                       January 6, 1998
                                         

          STAHL, Circuit  Judge.   Defendant-appellant Alfred                      STAHL, Circuit  Judge.                                           

W. Trenkler appeals district court orders denying his various

motions for a  new trial, for an inquiry  into possible juror

misconduct, and  for an evidentiary  hearing on the  basis of

newly acquired evidence.  We conclude that the district court

properly denied the motions, and, therefore, we affirm.

                              I.                                          I.                                            

                 Facts and Procedural History                             Facts and Procedural History                                                         

          On November 29,  1993, defendant  was convicted  of

conspiracy  under 18  U.S.C.     371,  receipt  of  explosive

materials under 18  U.S.C.   844(d), and  attempted malicious

destruction  of property  by means of  an explosive  under 18

U.S.C.   844(i), for  his role in creating  a pipe bomb  that

resulted in  the death of  one Boston bomb squad  officer and

the serious injury of another officer.

          In his appeal to this court, we held that the trial

court  had  erred  by admitting  evidence  from  a  Bureau of

Alcohol, Tobacco and  Firearms ("ATF") computerized  database

of  bombings ("EXIS"), which the government had introduced at

trial under the catch-all exception to the hearsay rule, Fed.

R. Evid. 803(24), to establish the identity of the bombmaker.

See  United States  v. Trenkler,  61  F.3d 45,  59 (1st  Cir.                                           

1995).  We reasoned that the government had  not convincingly

demonstrated  the reliability of  the EXIS database evidence.

See  id.   We also  concluded,  however, that  the error  was                    

                             -2-                                          2

harmless  beyond a reasonable doubt, principally on the basis

that  a government witness and convicted felon, William David

Lindholm, had  testified that  defendant had  built the  pipe

bomb  at issue, but also on the basis that the government had

provided ample evidence, including out of court statements by

defendant's  alleged  co-conspirator,  Thomas  Shay, Jr.,  to

establish a relationship between defendant and Shay  Jr.  Id.                                                                         

at 60-61.

          Developments subsequent to defendant's appeal bring

him before us  once again.  First, defendant  learned from an

article in the Boston Globe  on August 1, 1995, that Lindholm

had been released from prison on September 30, 1994,  thirty-

seven months into his ninety-seven month sentence.  On August

8, 1995, defendant  filed with this court a  motion to remand

for  an  inquiry  into a  possible  undisclosed  deal between

Lindholm and the  government.   We denied  the motion because

the district court was the proper forum for the request.

          Second, on June  22, 1995,  we held  in Shay  Jr.'s

appeal  of his conviction arising from the same incident that

the district  court had erred  by excluding testimony  by Dr.

Robert Phillips that Shay Jr.'s incriminating statements were

unreliable because Shay Jr. suffered from a recognized mental

disorder known as  "pseudologia fantastica."  On  remand, the

district  court held  that the  doctor's  testimony was  both

reliable  and relevant and was, accordingly, admissible as an

                             -3-                                          3

"alternative,  non-incriminating explanation  for Shay  Jr.'s

seemingly  incriminating  statements."   The results  of Shay

Jr.'s appeal are  relevant to defendant Trenkler  because, on

the basis of  the district court's original  exclusion of the

statements in  Shay Jr.'s  trial,  defendant's trial  counsel

concluded that  it would be  futile to seek to  introduce the

doctor's  testimony in  defendant's trial  and  thus did  not

attempt to do so.

          Finally,  on  October 15,  1996,  defendant learned

that a woman  named Donna Shea had  notified the ATF  that an

alternate  juror  at  his  trial,  Ramona  Walsh,  had  known

defendant.   During  voir  dire  Walsh  had not  admitted  to                                           

knowing defendant.  The government initiated an investigation

into  Shea's  allegations,  pursuant to  which  an  ATF agent

interviewed both Shea  and a third  party, Nancy Tolmie  (now

Nancy   Russell).    Shea  claimed  in  her  interviews  that

alternate  juror Walsh  had  been present  at  three or  four

cocaine sales that Shea had made to Tolmie twelve years prior

to the Trenkler  trial.  Further, she claimed  that defendant

may have been present at those sales.  Tolmie admitted in her

interview that she had purchased cocaine from Shea during the

time period in  question, but she denied that  Walsh had ever

accompanied  her on  those occasions.   In  an ATF  Report of

Investigation,   the   government   concluded   that   Shea's

allegations were groundless.

                             -4-                                          4

          Subsequently,  on  the  basis of  Lindholm's  early

release from prison,  and this court's evidentiary  ruling in

Shay Jr.'s appeal on the testimony of Dr. Phillips, defendant

filed in  the district court  on December 22, 1995,  a motion

for  a  new  trial  pursuant  to Fed.  R.  Crim.  P.  33  or,

alternatively, an evidentiary hearing based on newly acquired

evidence.   While that  motion was  pending, on  November 19,

1996, Trenkler filed a motion for inquiry into possible juror

misconduct  and  for a  new  trial  on  the basis  of  Shea's

allegations regarding Walsh.   The district court  denied the

motions, respectively, on February 4, 1997, and May 22, 1997.

This appeal followed.  

                             II.                                         II.                                            

                          Discussion                                      Discussion                                                

A.  Juror Misconduct                                

          Defendant  first  argues  that the  district  court

abused its  discretion in denying his motion for inquiry into

possible  juror  misconduct and  for a  new trial  because it

failed  to  conduct  an  independent  inquiry  regarding  the

misconduct allegation.   Specifically,  he contends that  the

court's  failure to  conduct an  inquiry and  to grant  a new

trial based on  the allegations of juror  misconduct violated

his  Sixth Amendment  right to  an impartial  jury.   He also

contends  that  the  court  improperly  based   its  findings

                             -5-                                          5

entirely on statements obtained for the government by the ATF

agent.

          We review a district court's determination  that no

juror misconduct occurred  for a patent abuse  of discretion.

See United States  v. Hunnewell, 891 F.2d 955,  961 (1st Cir.                                           

1989).  We likewise  review the denial of a motion  for a new

trial for manifest abuse of discretion.  See United States v.                                                                      

Tibolt, 72 F.3d 965, 972 (1st Cir. 1995).                  

          As an initial  matter, we note  that the court  was

justified in  relying  on  the  report  of  the  ATF  agent's

interviews with Shea  and Tolmie.  As  the government rightly

points  out,  it was  the  government who  first  brought the

charge of juror  misconduct to the attention  of the district

court,  and defendant  failed to  present  any evidence  that

would place into question the accuracy of the report.

          We next turn  to the court's determinations.   When

there has been a  "nonfrivolous suggestion" of juror bias  or

misconduct, "the  district court must  undertake an  adequate

inquiry  to determine  whether the alleged  incident occurred

and if  so, whether  it was prejudicial."   United  States v.                                                                      

Gaston-Brito,  64 F.3d  11,  12  (1st  Cir.  1995)  (internal                        

citations  omitted).     Although   this  threshold   is  not

particularly high, see Neron v. Tierney, 841 F.2d  1197, 1202                                                   

n.6 (1st Cir.  1988), the district court shall not "intru[de]

into  the  sphere  of  jury privacy,"  id.  at  1205, without                                                      

                             -6-                                          6

evidence  "sufficient  to   undergird  genuine  doubts  about

impartiality," id. at 1202.                              

          Defendant has presented  no such evidence.   As the

district court observed,  Shea did not claim  that Walsh knew

anything about defendant  or had ever spoken to  him, nor had

she alleged  any other facts  that would lead one  to believe

that  Walsh would  recognize  defendant  twelve years  later.

Moreover, not  only did Tolmie contradict  Shea's allegations

but, in addition, Shea herself contradicted them by admitting

that defendant did not know "or have any dealings with" Walsh

during  the relevant  time period.    On the  basis of  these

circumstances alone we find that the district court committed

no   patent  abuse  of  discretion  in  finding  that  Shea's

allegations  of   misconduct  by  an  alternate   juror  were

conjectural and did  not trigger a duty to  investigate.  The

court therefore committed no abuse of discretion in denying a

new trial.

B.  Newly Discovered Evidence                                         

          Defendant's  second argument  is that  the district

court abused its  discretion in denying his motion  for a new

trial  or, alternatively,  an  evidentiary  hearing based  on

newly  acquired  evidence,   because  it  used  inappropriate

standards  in  considering  the  newly  discovered   evidence

regarding Lindholm,  and  because it  improperly declined  to

                             -7-                                          7

recognize Dr. Phillips's testimony as "unavailable" to him at

the time of his trial.  

          We  begin with  the  Lindholm  issue.    In  normal

circumstances,  a  motion for  a  new  trial based  on  newly

discovered  evidence  must  show that  the  evidence  was (1)

unknown or unavailable at the  time of trial, (2) despite due

diligence, (3)  material,  and (4)  likely  to result  in  an

acquittal upon retrial.  See  United States v. Ortiz, 23 F.3d                                                                

21, 27 (1st Cir. 1994).  A less stringent standard  of review

applies,   however,  when  the   new  evidence  was   in  the

government's  control and  its  disclosure was  withheld, and

when there is an allegation that a witness committed perjury.

In  particular, in  situations in  which  the government  has

withheld evidence, a court should  grant a new trial if there

is  a "reasonable probability"  that the evidence  would have

changed  the  result.   Tibolt,  72  F.3d  at 971.    Perjury                                          

allegations  should prompt  a  new trial  when  the court  is

"reasonably-well satisfied" that the testimony was false  and

that,  without  the  false testimony,  the  jury  "might have

reached a  different result."   United States v.  Wright, 625                                                                    

F.2d  1017, 1020 (1st Cir. 1980) (internal citation omitted).

          In this case, there is no basis for applying a more

lenient standard.   The district court rightly  observed that

nothing  in  the  record  indicates  that  Lindholm  perjured

                             -8-                                          8

himself or that his early  release from prison was the result

of a deal made  prior to the trial that the government failed

to  disclose.  Rather,  all evidence, including  an affidavit

from  an  assistant  U.S. Attorney  which  defendant  has not

challenged,  unequivocally  leads  to  the  conclusion   that

Lindholm's early  release arrangement was made several months

after the  Trenkler trial.   The district court's use  of the

more   stringent   standard    was   therefore   appropriate.

Furthermore,   that  there  is  no  evidence  of  perjury  or

nondisclosure  by  itself   suffices  to  defeat  defendant's

argument: there  is simply  no basis,  under the  first Ortiz                                                                         

factor, on which  to conclude that the "new  evidence" or any

agreement associated with it even  existed at the time of the

trial.  Accordingly,  our independent review of  the evidence

convinces us  that  the  district court  did  not  abuse  its

discretion in denying an evidentiary hearing and  a new trial

on this issue.

          Defendant's  next  claim  is  that  Dr.  Phillips's

testimony  regarding  Shay  Jr.'s  condition  of  pseudologia

fantastica  constitutes   newly  discovered  evidence.     In

particular, defendant argues that his trial counsel chose not

to  offer  the  testimony  because  the  district  court  had

excluded it at Shay  Jr.'s trial and  that our remand of  the

testimony issue  in  that  case to  the  district  court  for

further consideration rendered the testimony newly discovered

                             -9-                                          9

evidence.  We, like the district court, reject this argument.

          Under no  interpretation  of the  standard was  Dr.

Phillips's  testimony unknown or  unavailable at the  time of

defendant's  trial.   That the  district  court excluded  the

testimony  in Shay  Jr.'s trial  and  that defendant's  trial

counsel believed it would be  futile to offer it in  light of

the prior trial do not excuse him from making the offer.  The

decision of defendant's  trial counsel  in this  case not  to

offer  the testimony  may have  been  part of  his reasonable

trial strategy: although  some of Shay Jr.'s  statements were

not favorable to  Trenkler, some of his  admissions supported

Trenkler's  defense.  Thus, trial counsel may have determined

that  it would  be  unwise to  risk  discrediting Shay  Jr.'s

admissions,  even for the sake of discrediting his statements

about the existence of a  co-conspiracy between Shay Jr.  and

defendant.   In any event,  the district court did  not abuse

its  discretion in  concluding  that the  proffered testimony

failed  to meet  the  first  prong of  the  Ortiz test,  thus                                                             

denying defendant's motion on this issue.

          In  sum, the  district  court  did  not  abuse  its

discretion with regard to any of the issues in this appeal.  

          Affirmed.                      Affirmed                              

                             -10-                                          10